Citation Nr: 0708463	
Decision Date: 03/21/07    Archive Date: 04/09/07

DOCKET NO.  02-04 449	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas



THE ISSUES

1.  Entitlement to an extension of a temporary total rating 
under 38 C.F.R. § 4.30 based on convalescence following 
multiple left knee surgeries.

2.  Entitlement to a disability rating in excess of 10 
percent for left chondromalacia patella.



REPRESENTATION

Appellant represented by:	Arkansas Department of 
Veterans Affairs



WITNESS AT HEARINGS ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

C. Fetty, Counsel


INTRODUCTION

The veteran had active service from May 1991 to May 1995.

This appeal comes to the Board of Veterans' Appeals (Board) 
from July 2001 and later rating decisions of the Department 
of Veterans Affairs (VA) Regional Office (RO) in North Little 
Rock, Arkansas, that denied entitlement to a disability 
rating in excess of 10 percent for left chondromalacia 
patella, and granted a temporary total rating for the left 
knee for convalescence under 38 C.F.R. § 4.30 for a period 
from June 11, 2001, through July 31, 2001.  The veteran 
appealed for a higher schedular rating and for additional 
temporary total ratings for the left knee.  

Since the July 2001 rating decision, the RO has granted 
additional temporary total ratings for the left knee.  The 
only periods lacking a total rating are from May 1, 2002, 
through August 14, 2002, from December 1, 2002, through April 
4, 2004, and from August 1, 2004, to the present time.  The 
Board will therefore consider entitlement to temporary total 
ratings and/or increased schedular ratings during these 
periods.  

The veteran testified before an RO hearing officer in 
November 2001 and before a Veterans Law Judge in April 2002.  
The Veterans Law Judge is no longer employed at the Board.  
In November 2004, the Board notified the veteran of his right 
to another hearing.  Because the veteran has not responded to 
the notice, a new hearing is not necessary.  



FINDINGS OF FACT

1.  From May 1, 2002, through August 14, 2002, at least three 
months of post surgery convalescence was needed; severe 
postoperative residuals were shown; and, regular weight 
bearing was prohibited.

2.  From December 1, 2002, through April 4, 2004, at least 
three months of post surgery convalescence was not needed; 
severe postoperative residuals were not shown; and, regular 
weight bearing was not prohibited.

3.  During the rating period from December 1, 2002, through 
April 4, 2004, the left knee disability manifestations 
produced moderate functional impairment.  

4.  From August 1, 2004, at least three months of post 
surgery convalescence was not needed; severe postoperative 
residuals were not shown; and, regular weight bearing was not 
prohibited.

5.  From August 1, 2004, the left knee disability produced 
moderate functional impairment.  

6.  Well healed, non-tender left knee surgical scars cover an 
area no greater than 10 square centimeters.  


CONCLUSIONS OF LAW

1.  From May 1, 2002, through August 14, 2002, the criteria 
for a temporary total rating are met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.159, 4.1, 4.3, 4.7, 4.10, 4.30 (2006).

2.  From December 1, 2002, through April 4, 2004, the 
criteria for a temporary total rating are not met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 
2006); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.10, 4.30 (2006).

3.  During the rating period from December 1, 2002, through 
April 4, 2004, the criteria for 20 percent schedular rating 
for the left knee are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.159, 3.321(b), 
4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71, Plate II, 
§ 4.71a, Diagnostic Code 5257 (2006).

4.  From August 1, 2004, the criteria for a temporary total 
rating are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002 & Supp. 2006); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 
4.10, 4.30 (2006).

5.  From August 1, 2004, the criteria for 20 percent 
schedular rating for the left knee are met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.321(b), 3.159, 3.321(b), 4.1, 4.3, 4.7, 4.10, 
4.40, 4.45, 4.59, 4.71, Plate II, § 4.71a, Diagnostic Code 
5257 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA must tell each claimant what evidence is needed to 
substantiate a claim, what evidence the claimant is 
responsible for obtaining and what evidence VA will undertake 
to obtain.  38 U.S.C.A. § 5103(a).  VA has also undertaken to 
tell claimants to submit relevant evidence in their 
possession.  38 C.F.R. § 3.159(b) (2006).  VA must tell a 
claimant the types of medical and lay evidence that the 
claimant could submit that is relevant to establishing 
disability.  

VA has notified the veteran of the information and evidence 
needed to substantiate his claims.  VA provided notice 
letters in December 2002, May 2003, and in February 2005.  
These letters informed the veteran of what evidence is needed 
to substantiate the claims, what evidence he was responsible 
for obtaining, and what evidence VA would undertake to 
obtain.  

VA has met its duty to assist in obtaining any relevant 
evidence available to substantiate the claims.  VA 
examination reports are associated with the claims files.  
All identified evidence has been accounted for to the extent 
possible.  38 U.S.C.A. § 5103A (b)-(d); see also 38 C.F.R. 
§ 3.159(c).  VA sent its first notice letter subsequent to 
the initial adverse decision, which would normally require a 
remand for compliance.  Pelegrini v. Principi, 18 Vet. App. 
112, 119-20 (2004).  In this case, the Board did remand the 
case in December 2004.  

In Dingess v. Nicholson, 19 Vet. App. 473, the United States 
Court of Appeals for Veterans Claims (Court) held that the VA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Additionally, 
this must include notice that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  In the present appeal, 
because the Board is granting an increased schedular rating 
for the left knee disability, the RO will provide notice 
regarding the assignment of effective dates at the time the 
Board's decision is implemented.  Thus, no unfair prejudice 
will result from the Board's handling of the matter at this 
time.  

Disability Ratings

Disability ratings are based upon the average impairment of 
earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2006).  
Diagnostic codes identify the various disabilities.  
38 C.F.R. Part 4.  The entire medical history is reviewed 
when making disability evaluations.  38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995).  In 
determining the current level of impairment, the disability 
must be considered in the context of the whole recorded 
history, including service medical records. 38 C.F.R. § 4.2.  
Where there is a question as to which of two ratings shall be 
applied, the higher rating will be assigned if the disability 
picture more nearly approximates the criteria required for 
that rating.  38 C.F.R. § 4.7.  

Evaluation of a disability includes consideration of the 
veteran's ability to engage in ordinary activities, including 
employment, and the effect of symptoms on functional 
abilities.  38 C.F.R. § 4.10.

Functional impairment is based on lack of usefulness and may 
be due to pain, supported by adequate pathology and evidenced 
by visible behavior during motion.  Many factors are for 
consideration in evaluating disabilities of the 
musculoskeletal system and these include pain, weakness, 
limitation of motion, and atrophy.  Crepitation within the 
joint structure should be noted carefully as points of 
contact that are diseased.  Painful motion with joint or 
periarticular pathology which produces disability warrants at 
least the minimum compensable rating for the joint.  
38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59.  

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the Court held 
that in evaluating a service-connected disability, the Board 
erred in not adequately considering functional loss due to 
pain under 38 C.F.R. § 4.40 and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45.  The Court also held that a 
diagnostic code based on limitation of motion does not 
subsume 38 C.F.R. §§ 4.40 and 4.45 and that the rule against 
pyramiding set forth in 38 C.F.R. § 4.14 does not forbid 
consideration of a higher rating based on a greater 
limitation of motion due to pain on use, including use during 
flare-ups.  The Court remanded the case to the Board to 
obtain a medical evaluation that addressed whether pain 
significantly limits functional ability during flare-ups or 
when the joint is used repeatedly over a period of time.  The 
Court also held that the examiner should be asked to 
determine whether the joint exhibited weakened movement, 
excess fatigability or incoordination; if feasible, these 
determinations were to be expressed in terms of additional 
range-of-motion loss due to any weakened movement, excess 
fatigability or incoordination. 

A temporary total convalescent rating will be assigned 
following hospital discharge or outpatient release, effective 
from the date of hospital admission or outpatient treatment 
and continuing for a period of 1, 2, or 3 months from the 
first day of the month following such hospital discharge or 
outpatient release if the treatment of a service-connected 
disability resulted in: (1) Surgery necessitating at least 
one month of convalescence; (2) Surgery with severe 
postoperative residuals such as incompletely healed surgical 
wounds, stumps of recent amputations, therapeutic 
immobilization of one major joint or more, application of a 
body cast, or the necessity for house confinement, or the 
necessity for continued use of a wheelchair or crutches 
(regular weight bearing prohibited); or, (3) Immobilization 
by cast, without surgery, of one major joint or more.  
38 C.F.R. § 4.30 (a) (2006).

A total rating may be extended as follows: (1) Extensions of 
1, 2, or 3 months beyond the initial 3 months may be made 
under (1), (2), or (3) above.  Additional extension of 1 or 
more months up to 6 months beyond the initial 6 months period 
may be made under (2) or (3) above upon approval of the 
Veterans Service Center Manager.  38 C.F.R. § 4.30 (b) 
(2006).

May 1 through August 14, 2002

The veteran underwent VA left knee surgery on April 18, 2002, 
for arthroscopy, abrasion chondroplasty, and excision of 
plica.  A tubercle advancement procedure was aborted during 
the surgery, according to a July 8, 2002, VA examination 
report.  

Prior to April 18, 2002, surgery, a VA orthopedic surgeon had 
written a "to whom it may concern" letter, dated April 3rd, 
that explains that there would be no weight bearing for at 
least three weeks following the surgery, then minimum weight 
bearing for an additional six weeks, then physical therapy 
for the remainder of the three-month period.  After the 
initial three month convalescence period, the veteran would 
be released to return to work "barring any unforeseen 
complications".  Complications did arise, however, and 
additional left knee surgery became necessary on August 15, 
2002.  

The VA letter indicates that the left knee met the 
requirements for a temporary total rating for a three-month 
period following the April 18, 2002, surgery.  First, the 
doctor noted that the surgery required at least three months 
of convalescence; second, severe postoperative residuals such 
as incompletely healed surgical wounds are shown; and, third, 
regular weight bearing was prohibited during that time.  An 
October 2002 VA examination report is relevant in that it 
notes that following the surgery of March [sic] 2002, there 
had been no improvement in the knee and that on July 26 the 
veteran had been fired from his former job.  

Thus, the criteria for a temporary total rating are more 
nearly approximated from May 1 through August 14, 2002.  The 
Board will therefore grant a temporary total rating from May 
1 through August 14, 2002.  Because a temporary total rating 
is granted, a schedular rating need not be addressed. 

December 1, 2002, through April 4, 2004

The RO granted a temporary total rating beginning on the date 
of left knee surgery (August 15, 2002) through November 30, 
2002.  This surgery was for anterior tubercle advancement 
with hardware installation to correct patella tracking 
problems.  Synovectomy was also performed to remove diseased 
knee joint lining.  Following this temporary total rating 
period, a new rating period began on December 1, 2002.  
During this new rating period, the RO continued to rate the 
left knee 10 percent under Diagnostic Code 5299-5257.  

October 2002 X-rays showed degenerative changes and 
postoperative changes of the patellofemoral joint.  In 
February 2003, C Arnold, M.D., a private surgeon, examined 
the veteran's left knee and reported that the incision was 
well-healed but there was soreness over the screw heads.  
There was a trace of effusion, but range of motion was zero 
to 130 degrees, compared with zero to 140 degrees on the 
right.  The left patella was slightly tender.  The left 
quadriceps muscles had lost some strength.  The impression 
was status post left tibial tubercle transfer.  Dr. Arnold 
opined that the left knee would never be normal and changes 
of the undersurface of the left patella would limit the 
veteran from certain physical activities in the future. 

According to a December 2003 VA orthopedic compensation 
examination report, the veteran wore a left knee brace and 
complained of instability and pain.  Effusion or locking was 
not reported.  Left knee range of motion was from zero to 125 
degrees and pain-free.  There was no evidence of ligamentous 
instability and crepitus was not heard or felt.  Gait was 
normal part of the time, but limping was also noted some of 
the time.  The scars were well healed, but the examiner did 
note underlying tissue loss.  

A February 2004 VA orthopedic consultation report and other 
2004 VA outpatient treatment reports note complaints of 
continued pain and soreness and occasional left knee locking, 
but offer no other new information.  In March 2004, 
preparations were being made for surgery to remove hardware.  

The above facts do not more nearly approximate the criteria 
for a temporary total rating during the period from December 
1, 2002, through April 4, 2004.  Surgery necessitating at 
least one month of convalescence is not shown.  Severe 
postoperative residuals such as incompletely healed surgical 
wounds, stumps of recent amputations, therapeutic 
immobilization of one major joint or more, application of a 
body cast, or the necessity for house confinement, or the 
necessity for continued use of a wheelchair or crutches 
(regular weight bearing prohibited) are not shown.  Finally, 
immobilization by cast, without surgery, of one major joint 
or more is not shown.  

Considering the tenets of DeLuca and the muscle weakness and 
pain shown, however, the evidence does reflect moderate 
impairment of the left knee under Diagnostic Code 5257.  The 
criteria of Diagnostic Code 5257 and other diagnostic codes 
are set forth below.  

Diagnostic Code 5257 pertains to subluxation or lateral 
instability of a knee.  Subluxation is an incomplete or 
partial dislocation.  Dorland's Illustrated Medical 
Dictionary 1596 (28th ed. 1994)).  A 30 percent evaluation is 
warranted for recurrent subluxation or lateral instability of 
the knee when there is severe impairment.  A 20 percent 
evaluation requires moderate impairment.  Slight impairment 
of either knee warrants a 10 percent rating.  38 C.F.R. 
§§ 4.71, Plate II, 4.71a, Diagnostic Code 5257 (2006).

Cartilage, semilunar, dislocated, with frequent episodes of 
locking, pain and effusion into the knee joint warrants a 
20 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5258 
(2006).  

Symptoms due to the removal of the semilunar cartilage of 
either knee warrant a 10 percent evaluation.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5259 (2006).

During the rating period from December 1, 2002, through April 
4, 2004, the left knee disability was manifested by full 
range of motion, but pain on motion, tenderness to palpation 
due to degenerative changes and retained hardware, tenderness 
around the patella, and weakened, atrophied leg muscles.  
Flare-ups of pain are also possible.  Considering the tenets 
of DeLuca and 38 C.F.R. § 4.40 and noting that pain on use is 
equivalent to a seriously disabled joint, the Board must 
consider a higher rating.  Because these symptoms combine to 
produce moderate functional impairment, the criteria of a 20 
percent rating under Diagnostic Code 5257 are more nearly 
approximated during the period from December 1, 2002, through 
April 4, 2004.  

Under the prior provisions, superficial scars that are tender 
and painful warrant a 10 percent rating.   See 38 C.F.R. 
§ 4.118, Diagnostic Code 7804 (effective prior to August 30, 
2002).  Also, a rating could be assigned based on functional 
impairment caused by the scar under Diagnostic Code 7805.  
Under the revised VA Schedule for Rating Disabilities (Rating 
Schedule), the provisions of Diagnostic Codes 7804 and 7805 
do not change substantively; however, a 10 percent rating is 
warranted for deep scars that exceed 39 square centimeters.  
38 C.F.R. § 4.118, Diagnostic Code 7801 (effective August 30, 
2002).  

The left knee surgery scars were not symptomatic during the 
period, nor did they exceed 39 square centimeters.  Thus, a 
compensable rating is not warranted for the scars under the 
former or current criteria.  38 C.F.R. § 4.118, Diagnostic 
Codes 7801 through 7805 (effective prior to and on August 30, 
2002).

From August 1, 2004

The RO granted another temporary total rating beginning on 
the date of left knee surgery, April 5, 2004, and continuing 
through July 31, 2004.  The April 5th surgery was to remove 
hardware.  Thus, following yet another temporary total rating  
period, a new rating period was created beginning August 1, 
2004.  During this new rating period, the RO again rated the 
left knee 10 percent under Diagnostic Code 5299-5257.  

A July 2005 VA orthopedic compensation examination report 
reflects complaints of severe pain and some swelling on use 
that made walking difficult.  The left quadriceps continued 
to show atrophy.  Well healed scars measured 13.5 
centimeters, 1.5 by 0.5 centimeters, and 4 millimeters in 
diameter.  The left knee was slightly hot and crepitus was 
felt.  The diagnosis was status post patella realignment time 
four with continuing swelling, discomfort, weakness, and 
pain.  

In an addendum, the examiner noted that range of motion was 
full, there was no muscle spasm, but there was evidence of 
inability to perform working movements.  There would be 
additional functional impairment during flare-ups.  There was 
arthritis beneath the patella, but there was no subluxation 
or instability.  

The examiner was asked by the Board in the previous remand to 
review and comment on VA physician statements of November 27, 
2001, and January 23, 2002.  In this addendum, the examiner 
noted a review of those statements and found no reason to 
disagree with either.  

While both the November 27, 2001, and January 23, 2002, VA 
reports were offered during the first temporary total rating 
period, they might be pertinent.  The November 27, 2001, 
report notes grossly atrophied left quadriceps with severe 
dysplastic vastus medialis oblique muscle (connects patella 
to femur).  The left lower extremity was neurovascularly 
intact and the knee was stable.  The January 23, 2002, VA 
report notes marked pain and inability to work.  X-rays 
showed mild joint space narrowing.  

During the rating period from August 1, 2004, the criteria 
for temporary total rating are not more nearly approximated.  
The left knee disability has continued to be manifested by 
full range of motion, pain on motion, tenderness to 
palpation, tenderness around the patella, and weakness and 
atrophy of left leg muscles.  Flare-ups of pain are also 
possible.  Considering the tenets of DeLuca and 38 C.F.R. 
§ 4.40 and noting that pain on use is equivalent to a 
seriously disabled joint, the symptoms combine to produce 
moderate functional impairment.  Thus the criteria of a 20 
percent rating under Diagnostic Code 5257 are more nearly 
approximated during the period from August 1, 2004.  

The left knee surgery scars were not symptomatic during the 
period, nor did they exceed 39 square centimeters.  Thus, 
under the former or current criteria for rating scars, 
whether these are deep scars or superficial scars, a 
compensable rating is not warranted.  38 C.F.R. § 4.118, 
Diagnostic Codes 7801 through 7805 (effective prior to and on 
August 30, 2002).

After considering all the evidence of record, including the 
testimony, the Board finds that the preponderance of it is 
against extending a previous temporary total rating past 
August 1, 2004.  Because the preponderance of the evidence is 
against the claim, the benefit of the doubt doctrine is not 
for application.  See 38 U.S.C.A. § 5107 (West 2002); 
Gilbert, supra.  However, the evidence favors a 20 percent 
rating under Diagnostic Code 5257 for moderate left knee 
impairment from August 1, 2004.  

Extraschedular Consideration

The provisions of 38 C.F.R. § 3.321(b) provide that where the 
disability picture is so exceptional or unusual that the 
normal provisions of the Rating Schedule would not adequately 
compensate the veteran for his service-connected disability, 
an extra-schedular evaluation will be assigned.  Where the 
veteran has alleged or asserted that the schedular rating is 
inadequate or where the evidence shows exceptional or unusual 
circumstances, the Board must specifically adjudicate the 
issue of whether an extraschedular rating is appropriate, and 
if there is enough such evidence, the Board must direct that 
the matter be referred to the VA Central Office for 
consideration.  If the matter is not referred, the Board must 
provide adequate reasons and bases for its decision to not so 
refer it.  Colayong v. West 12 Vet. App.  524, 536 (1999); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  

In this case, during those periods in which a 20 percent 
rating has been granted, the disability has not been shown, 
or alleged, to cause such difficulties as marked interference 
with employment or to warrant frequent periods of 
hospitalization or to otherwise render impractical the 
application of the regular schedular standards.  In the 
absence of evidence of such factors, the Board is not 
required to remand this matter to the RO for the procedural 
actions outlined in 38 C.F.R. § 3.321(b)(1).  See Bagwell v. 
Brown, 9 Vet. App. 157, 158-9 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996); Shipwash, 8 Vet. App. at 227.  See also 
VAOPGCPREC. 6-96. 


ORDER

A temporary total rating is granted for the period from May 
1, 2002, through August 14, 2002, subject to the laws and 
regulations concerning the payment of monetary benefits.

A temporary total rating is denied for the period from 
December 1, 2002, through April 4, 2004.

A 20 percent schedular evaluation for left knee disability is 
granted for the period from December 1, 2002, through April 
4, 2004, subject to the laws and regulations concerning the 
payment of monetary benefits.



A temporary total rating is denied for the period from August 
1, 2004.

A 20 percent schedular evaluation for left knee disability is 
granted for the period from August 1, 2004, subject to the 
laws and regulations concerning the payment of monetary 
benefits.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


